 1   TONIA OUELLETTE KLAUSNER (pending pro hac vice)
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 3   New York, NY 10019-6022
     Telephone: (212) 999-5800
 4   Facsimile: (212) 999-5899
     Email: tklausner@wsgr.com
 5
     SARA L. TOLBERT, State Bar No. 300945
 6   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 7   650 Page Mill Road
     Palo Alto, CA 94304-1050
 8   Telephone: (650) 493-9300
 9   Facsimile: (650) 565-5100
     Email:       stolbert@wsgr.com
10
     Attorneys for Defendant
11   DONOTPAY, INC.

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
     MATHEW HUFNUS, individually and on behalf )        CASE NO.: 3:20-cv-08701-VC
16   of all others similarly situated,         )
                                               )        DEFENDANT DONOTPAY, INC.’S
17                   Plaintiff,                )        CERTIFICATE OF INTERESTED
                                               )        PARTIES PURSUANT TO FED. R.
18            v.                               )        CIV. P. 7.1 AND CIV. L.R. 3-15
                                               )
19
     DONOTPAY, INC., a Delaware Corporation    )        Judge: Hon. Vince Chhabria
20                                             )
                     Defendant.                )
21                                             )
                                               )
22

23

24

25

26

27

28


     DONOTPAY, INC.’S CERTIFICATE OF INTERESTED   -1-                 Case No. 3:20-cv-08701-VC
     PARTIES
 1           Pursuant to Federal Rule of Civil Procedure 7.1, Defendant DoNotPay, Inc. discloses that

 2   it does not have any parent corporation or any publicly held corporation owning 10% or more of

 3   its stock.

 4           Pursuant to Civil L.R. 3-15, the undersigned discloses the following listed persons,

 5   associations of persons, firms, partnerships, corporations (including parent corporations) or other

 6   entities that (i) have a financial interest in the subject matter in controversy or in a party to the

 7   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

 8   substantially affected by the outcome of this proceeding:

 9           1.     AH Capital Management, LLC (“a16z”)

10           2.     Coatue Management, LLC

11

12

13   Dated: January 7, 2021                        WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
14

15

16                                                 By: /s Sara L. Tolbert
                                                          Sara L. Tolbert
17                                                        stolbert@wsgr.com
18                                                 Attorneys for Defendant
                                                   DONOTPAY, INC.
19

20

21

22

23

24

25

26

27

28


     DONOTPAY, INC.’S CERTIFICATE OF INTERESTED        -2-                       Case No. 3:20-cv-08701-VC
     PARTIES
